


116 HR 8787 IH: Student Aid and Tax Advantaged Accounts Reform Act of 2020
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8787
IN THE HOUSE OF REPRESENTATIVES

November 19, 2020
Mrs. Lesko introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Internal Revenue Code of 1986 to permit withdrawals from certain retirement plans for repayment of student loan debt, and for other purposes.


1.Short titleThis Act may be cited as the Student Aid and Tax Advantaged Accounts Reform Act of 2020 or the STAR Act of 2020.  2.Treatment of certain qualified education benefits for financial aid purposesSection 480(f) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(f)) is amended—
(1)by amending subparagraph (B) of paragraph (3) to read as follows:  (B)the parent if the student is a dependent student, regardless of whether the owner of the account is the student or the parent, except that the value of a qualified education benefit with a designated beneficiary other than the dependent student applying for aid under this title shall not be considered an asset of the parent.; and
(2)in paragraph (4)— (A)in subparagraph (A), by striking and at the end; and
(B)by striking subparagraph (B) inserting the following:  (B)in the case of a program in which contributions are made to an account that is established for the purpose of meeting the qualified higher education expenses of an independent student who is the designated beneficiary of the account, the current balance of such account; and
(C)in the case of a program in which contributions are made to an account that is established for the purpose of meeting the qualified higher education expenses of a dependent student who is the designated beneficiary of the account, the highest monthly balance of such account in the period of four years preceding the date of application for aid under this title.. 3.Withdrawals for higher education expenses (a)401(k) plansParagraph (14) of section 401(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:

(C)Distributions for qualified higher education expenses
(i)In generalA distribution shall be treated as made upon hardship of the employee to the extent that the aggregate amount of such distributions during the taxable year does not exceed the lesser of— (I)the amount paid by the taxpayer for qualified higher education expenses during such taxable year, or
(II)$5,250. (ii)Distribution must be otherwise disallowedClause (i) shall not apply to any distribution which is permissible under paragraph (2)(B)(i) (including distributions which would be treated as made upon hardship of the employee without regard to this subparagraph).
(iii)No requirement to demonstrate hardshipClause (i) shall apply without regard to any requirement to demonstrate financial need or hardship, or to demonstrate that other assets are not available to pay the qualified higher education expenses. (iv)Additional tax under section 72(t) not to applyNo tax shall be imposed under section 72(t) on any amount treated as a hardship distribution by reason of clause (i).
(v)Qualified higher education expensesFor purposes of this subparagraph, the term qualified higher education expenses has the meaning given such term by section 72(t)(7).. (b)403(b) plansParagraph (11) of section 403(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Under rules similar to the rules of section 401(k)(14)(C), a distribution shall be treated as made upon hardship of the employee to the extent that the aggregate amount of such distributions during the taxable year does not exceed the lesser of the amount paid by the taxpayer for qualified higher education expenses during such taxable year, or $5,250..
(c)457 plansParagraph (1) of section 457(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Under rules similar to the rules of section 401(k)(14)(C) (and without regard to whether the expenses are unforeseen), a distribution shall be treated as made by reason of unforeseen emergency to the extent that the aggregate amount of such distributions during the taxable year does not exceed the lesser of the amount paid by the taxpayer for qualified higher education expenses during such taxable year, or $5,250.. (d)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.
4.Penalty-free withdrawals from IRAs for student loan expenses of taxpayers, spouses, children, and grandchildren
(a)In generalParagraph (7) of section 72(t) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:  (C)Student loansSuch term shall include amounts paid in repayment of any loan made to an individual described in subparagraph (A) to assist the individual in attending an educational organization described in section 170(b)(1)(A)(ii)..
(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act. 5.Exclusion of distributions for educational expenses (a)In generalSection 402 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:

(m)Distributions for qualified higher education expenses
(1)In generalGross income for the taxable year does not include— (A)any distribution from a qualified cash or deferred arrangement (as defined in section 401(k)(2)), an annuity contract described in section 403(b), or an eligible deferred compensation plan described in section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A), which is treated as made upon hardship of the employee by reason of section 401(k)(14)(C), the last sentence of section 403(b)(11), or the last sentence of section 457(d)(1), or 
(B)any distribution from an individual retirement account (as defined in section 408(a)) to which section 72(t)(2)(E) applies. (2)Distributions must otherwise be includible (A)In generalAn amount shall be treated as described in paragraph (1) only to the extent that such amount would be includible in gross income without regard to such paragraph.
(B)Application of section 72In determining whether a distribution would be includible in gross income but for this subsection, rules similar to the rules of subsection (l)(3)(B) shall apply (by taking into account all retirement plans in which the taxpayer is a participant).. (b)Coordination with deductions and credits (1)Coordination with American Opportunity and Lifetime Learning credits (A)In generalParagraph (2) of section 25A(g) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (C) as subparagraph (D), by striking and at the end of subparagraph (B), and by inserting after subparagraph (B) the following new subparagraph:

(C)a distribution from a qualified cash or deferred arrangement (as defined in section 401(k)(2)), an annuity contract described in section 403(b), an eligible deferred compensation plan described in section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A), or an individual retirement account (as defined in section 408(a)) which is excluded from gross income of the distributee under section 402(m) (other than any portion of such a distribution which is attributable to the repayment of a loan described in section 72(t)(7)(C)), and. (B)Coordination with waiver of penaltySubparagraph (B) of section 72(t)(7) is amended by inserting (without regard to subparagraph (C) thereof) before the period.
(2)Deduction for interest on education loansParagraph (1) of section 221(e) of such Code is amended by inserting before the period at the end the following: , or for any amount paid with a distribution which is excluded from gross income under section 402(m). (c)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.
6.Inclusion of employer student loan payments in educational assistance programs
(a)In generalParagraph (1) of section 127(c) of the Internal Revenue Code of 1986 is amended— (1)by striking and at the end of subparagraph (A),
(2)by adding and at the end of subparagraph (B), and (3)by inserting after subparagraph (B) the following new subparagraph:

(C)the payment, by an employer, of amounts in repayment of any loan made to the employee to assist the employee in attending an educational organization described in section 170(b)(1)(A)(ii),. (b)Denial of double benefitParagraph (1) of section 221(e) of the Internal Revenue Code of 1986, as amended by section 4, is further amended by inserting which is excluded from gross income under section 127 or is after or for any amount.
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 7.Repeal of cap on deduction for interest on education loans (a)In generalSection 221 of the Internal Revenue Code of 1986 is amended by striking subsections (b) and (f).
(b)Carryover of excess interestSection 221 of the Internal Revenue Code of 1986, as so amended, is amended by inserting after subsection (a) the following new subsection:  (b)CarryoverIf the amount of the deduction allowable under subsection (a) exceeds the taxable income of the taxpayer for the taxable year (determined without regard to this section), then an amount equal to such excess shall be treated as interest paid by the taxpayer in the succeeding taxable year on a qualified education loan..
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 8.Employer Roth contributions (a)In generalSubsection (a) of section 402A of the Internal Revenue Code of 1986 is amended—
(1)by striking and at the end of paragraph (1), (2)by redesignating paragraph (2) as paragraph (3), and
(3)by inserting after paragraph (1) the following new paragraph:  (2)in the case of a qualified cash or deferred arrangement (as defined in section 401(k)(2)), any designated Roth employer contribution made pursuant to the arrangement shall be treated for purposes of this chapter in the same manner as contributions described in section 401(k)(3)(D)(ii), except that such contribution shall not be excludable from gross income, and.
(b)Conforming amendments
(1)Paragraph (1) of section 402A(b) of the Internal Revenue Code of 1986 is amended— (A)by striking may elect to make and inserting “may elect—

(A)to make, (B)by striking the period at the end and inserting , and, and
(C)by adding at the end the following new subparagraph:  (B)in the case of a qualified cash or deferred arrangement (as defined in section 401(k)(2)), to have the employee's employer make designated Roth employer contributions in lieu of all or a portion of the matching or nonelective contributions the employee is otherwise eligible to receive under the arrangement..
(2)Paragraph (2)(A) of section 402A(b) of such Code is amended by striking of each employee and inserting and designated Roth employer contributions with respect to each employee. (3)Subparagraph (B) of section 402A(d)(2) of such Code is amended by inserting , or elected to have made a designated Roth employer contribution, after designated Roth contribution both places it appears in clauses (i) and (ii).
(c)Designated Roth employer contributionSubsection (c) of section 402A of the Internal Revenue Code of 1986 is amended— (1)by inserting and designated Roth employer contributions after designated Roth contributions in the heading, and
(2)by adding at the end the following new paragraph:  (5)Designated Roth employer contribution (A)In generalThe term designated Roth employer contribution means any contribution described in subparagraph (B) made under a qualified cash or deferred arrangement (as defined in section 401(k)(2)) which—
(i)is excludable from gross income of an employee without regard to this section, and (ii)the employee designates (at such time and in such manner as the Secretary may prescribe) as not being so excludable.
(B)Contributions describedThe contributions described in this subparagraph are— (i)matching contributions (as defined in section 401(m)(4)(A)) which meet the requirements of subparagraphs (B) and (C) of section 401(k)(2), and
(ii)qualified nonelective contributions (within the meaning of section 401(m)(4)(C)). (C)Designation limitsThe amount of matching contributions and qualified nonelective contributions which an employee may designate under subparagraph (A) shall not exceed the excess (if any) of—
(i)the maximum amount of such contributions excludable from gross income of the employee for the taxable year (without regard to this section), over (ii)the aggregate amount of such contributions with respect to the employee for the taxable year which the employee does not designate under subparagraph (A)..
(d)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after the date of the enactment of this Act. 9.Maximum contributions (a)Elective deferrals (1)In generalSubparagraph (B) of section 402(g)(1) of the Internal Revenue Code of 1986 is amended by striking $15,000 and inserting $25,000.
(2)Cost-of-living adjustmentParagraph (4) of section 402(g) of such Code is amended— (A)by striking $15,000 and inserting $25,000,
(B)by striking December 31, 2006 and inserting December 31, 2020, and (C)by striking July 1, 2005 and inserting July 1, 2019.
(3)Conforming amendmentClause (ii) of section 402(g)(7)(A) of such Code is amended by striking $15,000 and inserting $25,000. (b)457 plans (1)In generalSubparagraph (A) of section 457(e)(15) of the Internal Revenue Code of 1986 is amended by striking $15,000 and inserting $25,000.
(2)Cost-of-living adjustmentSubparagraph (B) of section 457(e)(15) of such Code is amended— (A)by striking $15,000 and inserting $25,000,
(B)by striking December 31, 2006 and inserting December 31, 2020, and (C)by striking July 1, 2005 and inserting July 1, 2019. 
(c)Employed individual 401(k)sSubsection (k) of section 401 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (15)Employed individual arrangement (A)In generalA cash or deferred arrangement shall not be treated as failing to meet any requirement of this subsection solely because, under the arrangement, an employee may elect to make additional elective deferrals which are not subject to, and are not taken into account under, paragraph (3) to a separate account from other contributions made on behalf of the employee under the arrangement, if—
(i)all employees eligible to participate in the arrangement are eligible to make such election, (ii)the aggregate of all elective deferrals made by the employee under the arrangement does not exceed the limitation of section 402(g), and
(iii)no matching or nonelective contributions may be made to such account or with respect to elective deferrals contributed to such account. (B)Distribution, etc. rules to applyThe rules of this subsection, other than paragraph (3), shall apply to any account established under subparagraph (A).
(C)Elective deferralFor purposes of this paragraph, the term elective deferral means any employer contribution under a qualified cash or deferred arrangement to the extent not includible in gross income for the taxable year under section 402(e)(3) (determined without regard to section 402(g)).. (d)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after the date of the enactment of this Act.

